Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page11ofof66 Page
                                                                    PageID
                                                                         ID#:146
                                                                            #:768
Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page22ofof66 Page
                                                                    PageID
                                                                         ID#:147
                                                                            #:769
Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page33ofof66 Page
                                                                    PageID
                                                                         ID#:148
                                                                            #:770
Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page44ofof66 Page
                                                                    PageID
                                                                         ID#:149
                                                                            #:771
Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page55ofof66 Page
                                                                    PageID
                                                                         ID#:150
                                                                            #:772
Case
 Case2:19-cr-00642-VAP
      2:19-cr-00642-VAP Document
                         Document73-4
                                  20 Filed
                                      Filed11/08/19
                                            02/06/20 Page
                                                      Page66ofof66 Page
                                                                    PageID
                                                                         ID#:151
                                                                            #:773
